DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.
 Information Disclosure Statement
As previously indicated, the information disclosure statement filed 4/15/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
An English abstract without the accompanying foreign document and figures is insufficient.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a ring holding portion” in claim 6.
“a ring attaching mechanism” in claim 6.
“a pair of guide members” in claim 7.
“a support portion” in claim 7.
“an engagement portion” in claim 7.
“an engagement cutaway portion” in claim 7.
“a first deformation moving mechanism” in claim 8.
“a second moving mechanism” in claim 8.
“a plurality of ring attachment members” in claim 9.
“a first guide member” in claim 10.
“a second guide member” in claim 10.
“an intermediate member” in claim 11.
“a contacted surface” in claim 11.
“a movement permitting portion” in claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
Accordingly, the following terms have been interpreted to cover the corresponding structures in accordance with the specification and applicant’s Remarks filed 10/23/2020:
“a ring attaching mechanism” in claim 6 (Paras. [0041]-[0042])
The ring attaching mechanism 70 (see FIG. 3) engages the inner circumferential edge 20a of the seal body 20 supported on the ring holding portion 50 and moves the seal body 20 to the attachment channel 11 of the component main body 10. (function) 
The ring attaching mechanism 70 is equipped with a plurality of ring attaching members 72 (see FIG. 8A) and an attachment moving mechanism 73. Each ring attaching member 72 is a plate-like rod member that is bent into an L shape and as depicted in FIG. 4. Each ring attaching member 72 is provided with a lower end portion (or "other end portion" or "moving end portion") 72a that extends in the up-down direction and an upper end portion (or "first end portion") 72b that extends in the horizontal direction. (structure)
“a pair of guide members” in claim 7.
Upper guide plate 52 and lower guide plate 53. (Para. [0029])
“a support portion” in claim 7.
a structure composed of one surface 52a out of the facing surfaces of the pair of guide plates 52 and 53, the other facing surface 53a, and the engagement portions 54b that engage the engaged portion of the seal body 20 can be referred to as a "support portion 55" for the seal body 20 (see FIG. 8A) (para. [0039])


“an engagement portion” in claim 7.
Engagement portions 54b that engage the engaged portion of the seal body 20 (figure 8A) (para. [0039])
“an engagement cutaway portion” in claim 7.
First cutaway portion 56 that extends in the horizontal radial direction Yr from the outer cicumferential edge to a center portion (para. [0032])
“a first deformation moving mechanism” and “second moving mechanism” in claim 8.
The deformation moving mechanism 62 is equipped with a horizontal moving mechanism (or "first deformation moving mechanism") 62a that causes movement in the horizontal direction Y and a vertical moving mechanism (or "second deformation moving mechanism") 62b that causes movement in the up-down direction X. The horizontal moving mechanism 62a moves the deformation engagement member 61 reciprocally in the radial direction (or "first movement direction") Y between an outer standby position Q1 (see the positions in FIG. 3 and FIG. 8A) set on the outer circumference side of the ring holding unit 50 and a holding position Q1 (see the positions in FIG. 4 and FIG. 8B) set on the inner circumference side of the ring holding portion 50 (a position that is further inside than the outer standby position Q1 in the radial direction). The vertical moving mechanism 62b moves the deformation engagement member 61 reciprocally in the up-down direction X (or Note that since it is possible to use a variety of known mechanisms as the horizontal moving mechanism 62a and the vertical moving mechanism 62b, detailed description thereof is omitted here. (Note that equivalent structures could therefore read on the terms)
 “a plurality of ring attachment members” in claim 9.
a plurality of ring attaching members 72 (see FIG. 8A) that engage the inner circumferential surface 20a of the seal body 20, biasing members (not illustrated) that apply a biasing force Fa (see FIG. 4) inwardly in the radial direction to the ring attaching members (or "diameter-expanding movement members") 72. (para. [0041])
“a first guide member” in claim 10.
Upper guide plate 52. (Para. [0029]). The upper guide plate and lower guide plate have overall external shapes that are disc-like and have external diameters that are smaller than the inner diameter of the ring- shaped seal body 20 (see FIG. 6A) before the seal body 20 is subjected to diameter-reducing deformation. This means that it is possible to insert the guide portion 51 inside the ring- shaped seal body 20 before deformation. (Para. [0030])
“a second guide member” in claim 10.
Lower guide plate 53. (Para. [0029]).  The upper guide plate and lower guide plate have overall external shapes that are disc-like and have external diameters that are smaller than the inner diameter of the ring- shaped seal body 20 (see FIG. 6A) before the seal body 20 is subjected to diameter-reducing deformation. This means that it is possible to insert the guide portion 51 inside the ring- shaped seal body 20 before deformation. (Para. [0030])
“an intermediate member” in claim 11.
As depicted in FIG. 7, the intermediate member 54 is disc-shaped with an external diameter D2 that is smaller than the external diameter D1 of the upper guide plate 52 and the lower guide plate 53 and is disposed in a center portion on the inside in the radial direction of (i.e., on the same center axis as) the upper guide plate 52 and the lower guide plate 53. (Para. [0030])
“a contacted surface” in claim 11.
Page 12; “54d…inner wall (or ‘contacted surface’)”
Inner wall 54d. (para. [0034])


“a movement permitting portion” in claim 11.
Page 12; “54a…engagement channel (or ‘movement permitting portion’)”.
The engagement channel 54a is a U-shaped concave portion that is surrounded by an inner wall 54d and is disposed below the first cutaway portion 56 of the upper guide plate 52. Accordingly, as described later, it is possible to move the deformation engagement member 61 inside the engagement channel 54a (see the position in FIG. 4). Also, as described later, the engagement channel 54a is a part (or "housing part") where part of the seal body 20 is pressed into the guide portion 51 (see FIG. 8B). Accordingly, the width 54w of the engagement channel 54a (see FIG. 7) is formed so as to be at least wider than the total of the diameter of the deformation engagement member 61 and double the width of the seal body 20. (para. [0034])
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim limitation “a ring holding portion” in claim 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 6-11 are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	The term “a ring holding portion” is disclosed as including a guide portion, wherein the guide portion is equipped with an upper guide plate 52 and a lower guide plate 53 and an intermediate member 54 disposed therebetween.  (para. [0029]).  While the “ring holding portion” 50 is described as “including” these structures, there is no further disclosure of what else the “ring holding portion” includes, either structurally or functionally.  Accordingly, the “ring holding portion” requires the same structures as the “guide portion 51” and one cannot reasonably determine what is distinct between the terms “ring holding portion” and “guide 

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/23/2020, with respect to the prior art rejections of claims 6-11 have been fully considered and are persuasive in light of the amendments filed 10/23/2020.  
 
Allowable Subject Matter
Claims 6-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726